 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 JOANNE WITCHKO, Derivatively on Behalf
 of Nominal Defendant AMERICAN REAL TY                     Lead Case No. 1:15-cv-06043-AKH
 CAPITAL PROPERTIES, INC. ,
                                                           (Consolidated with Case No.
                       Plaintiff,                          1: 15-cv-08563-AKH)

        V.


 NICHOLAS S. SCHORSCH, et al.,
                                                                  USDC    ·n,\
                       Defendants,                                DOCTM E:'1 1
                                                                 EL ECTRO!' I C ' l.l \ Fl LED
        -and-
                                                                 DOC#:
                                                                       - - - --JL--+--- -
 AMERICAN REALTY CAPITAL                                         DATE FILED:
                                                                                 ~ f-'---+-~-
 PROPERTIES , INC.,

                       Nominal Defendant.



    ~ ~ I N A L ORDER AND JUDGMENT APPROVING SETTLEMENT

        This matter came before the Court for hearing pursuant to this Court' s Order

Preliminarily Approving Derivative Settlement and Providing for Notice, dated            Oc\ , ~ 1 lO\q
(the "Preliminary Approval Order"), on the application of the Settling Parties for final approval

of the Settlement set forth in the Stipulation and Agreement of Settlement dated September 27,

2019 (the "Stipulation"). Due and adequate notice having been given to Current VEREIT

Stockholders as required in the Preliminary Approval Order, and the Court having considered all

papers filed and proceedings had herein and otherwise being full y informed of the premises and

good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that:
           1.   This Final Order and Judgment ("Judgment") incorporates by reference the

definitions in the Stipulation, and except where otherwise specified herein, all capitalized terms

used herein shall have the same meanings as set forth in the Stipulation.

           2.   This Court has jurisdiction over the subject matter of the Action, including all

matters necessary to effectuate the Settlement.

           3.   The Court finds that the Settlement set forth in the Stipulation is fair, reasonable,

and adequate as to each of the Settling Parties and Current VEREIT Stockholders, and hereby

finally approves the Settlement in all respects and orders the Settling Parties to perform its terms

to the extent the Settling Parties have not already done so.

           4.   The Action, all claims contained therein, and any other Released Claims, any

NVSD Released Claims, and any Defendant Parties' Released Claims, are hereby ordered as fully,

finally, and forever compromised, settled, released, discharged and dismissed on the merits and

with prejudice by virtue of the proceedings herein and this Judgment. The Settling Parties are to

bear their own costs, except as otherwise provided in the Stipulation.

           5.   Upon the Effective Date, VEREIT, Plaintiffs, and each of VEREIT's stockholders

shall be deemed to have, and by operation of this Judgment shall have, fully, finally, and forever

released, relinquished, and discharged the Released Claims against the Released Persons.

VEREIT, Plaintiffs, and each ofVEREIT's stockholders shall be deemed to have, and by operation

of this Judgment shall have, covenanted not to sue any Released Person with respect to any

Released Claims, and shall be permanently barred and enjoined from instituting, commencing or

prosecuting the Released Claims against the Released Persons except to enforce the releases and

other terms and conditions contained in the Stipulation and/or this Judgment entered pursuant

thereto.




                                                  2
       6.      Upon the Effective Date, VEREIT and each of the Released Persons shall be

deemed to have, and by operation of this Judgment shall have, fully, finally, and forever released,

relinquished and discharged each and all of Plaintiffs, their beneficiaries, and Plaintiffs' Counsel

from any and all Defendant Parties' Released Claims. VEREIT and the Released Persons shall be

deemed to have, and by operation of this Judgment shall have, covenanted not to sue Plaintiffs,

their beneficiaries, or Plaintiffs' Counsel with respect to any claims arising out of, relating to, or

in connection with their institution, prosecution, assertion, settlement, or resolution of the Action

or any Defendant Parties' Released Claims, and shall be permanently barred and enjoined from

instituting, commencing or prosecuting the Defendant Parties' Released Claims against Plaintiffs,

their beneficiaries, or Plaintiffs' Counsel except to enforce the releases and other terms and

conditions contained in the Stipulation and/or this Judgment entered pursuant thereto.

        7.     Upon the Effective Date, the Non-VEREIT Settling Defendants shall be deemed to

have, and by operation of this Judgment shall have, fully, finally, and forever released,

relinquished, and discharged the NVSD Released Claims against each respective Non-VEREIT

Settling Defendant and the VEREIT Released Persons. The Non-VEREIT Settling Defendants

shall be deemed to have, and by operation of this Judgment shall have, covenanted not to sue each

respective Non-VEREIT Settling Defendant and the VEREIT Released Persons with respect to

any NVSD Released Claims, and shall be permanently barred and enjoined from instituting,

commencing or prosecuting the NVSD Released Claims against the VEREIT Released Persons

except to enforce the releases and other terms and conditions contained in the Stipulation and/or

this Judgment entered pursuant thereto.

        8.     Notwithstanding Paragraph 7 of this Judgment, in the event that any Derivative

Action other than the Action, or any derivative proceeding filed subsequent to execution of the




                                                  3
     Stipulation alleging claims that arise out of, are based upon, or relate to in any way any of the

     allegations, acts, transactions, facts, events, matters, occurrences, representations or omissions

     involved, set forth, alleged or referred to, in the Derivative Actions or Class Action, is permitted

     to proceed against any Non-VEREIT Settling Defendant: (i) VEREIT shall not be released from

     any rights of advancement, indemnification, contribution, or any other rights that such Non-

     VEREIT Settling Defendant has or may have for any claims, demand or losses (all subject to

     meeting applicable laws, requirements, and standards) arising out of such derivative proceeding;

     and (ii) GT shall be entitled to receive from VEREIT indemnification for and advancement of

     reasonable fees, costs, and expenses incurred or paid by GT in defending such derivative

     proceeding, and (subject to meeting applicable laws) amounts paid by GT in settlement of or in

     satisfaction of a judgment rendered in such derivative proceeding.

            9.      Nothing herein shall in any way impair or restrict the rights of any Settling Party to

     enforce the terms of the Supplementary Agreements.

             10.    The Court finds that Notice was made in accordance with the Preliminary Approval

     Order and provided the best notice practicable under the circumstances to all Persons entitled to

     such notice, and said notice fully satisfied the requirements of Federal Rule of Civil Procedure

     23 .1 and the requirements of due process.

             11.    The Court finds that during the course of the Action, the Settling Parties and their

     counsel at all times complied with Federal Rule of Civil Procedure 11.

            J..2.--:-,'.fhe c~.uct finds that the Pee Award of            dollars ($       ' :::.   QQ) is ~




I~
       13.     This Judgment, the fact and terms of the Stipulation, including any exhibits attached

thereto, all proceedings in connection with the Settlement, and any act performed or document

executed pursuant to or in furtherance of the Stipulation or the Settlement:

       (a)     shall not be offered, received, or used in any way against the Settling Parties as

       evidence of, or be deemed to be evidence of, a presumption, concession, or admission by

       any of the Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the

       validity, or lack thereof, of any claim that has been or could have been asserted in the

       Derivative Actions or in any litigation, or the deficiency or infirmity of any defense that

       has been or could have been asserted in the Derivative Actions or in any litigation, or of

       any fault, wrongdoing, negligence, or liability of any of the Released Persons or VEREIT

       Released Persons;

       (b)     shall not be offered, received, or used in any way against any of the Released

       Persons or VEREIT Released Persons as evidence of, or be deemed to be ev idence of, a

       presumption, concession, or admission of any fault, misrepresentation or omission with

       respect to any statement or written document approved, issued, or made by any Released

       Person or VEREIT Released Persons, or against Plaintiffs as evidence of any infirmity in

       their claims; or

       (c)     shall not be offered, received, or used in any way against any of the Released

       Persons or VEREIT Released Persons as evidence of, or be deemed to be evidence of, a

       presumption, concession, or admission of any liability, fault, negligence, omission or

       wrongdoing, or in any way referred to for any other reason as against the Released Persons

       or VEREIT Released Persons, in any arbitration proceeding or other civil, criminal, or

       administrative action or proceeding in any court, administrative agency, or other tribunal.




                                                 5
       None of this Judgment, the Stipulation, or the Settlement, nor any act performed or

       document executed pursuant to or in furtherance thereof, shall be admissible in any

       proceeding for any purpose, except to enforce the terms of the Settlement; provided,

       however, that the Released Persons and VEREIT Released Persons may refer to the

       Settlement, the Stipulation, and the Judgment, and may file the Stipulation and/or this

       Judgment, in any action to effectuate the liability protections granted them thereunder,

       including, without limitation, to support a defense or claim based on principles of res

       judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement,

       judgment bar or reduction or any other theory of claim preclusion or issue preclusion or

       similar defense or claim under U.S. federal or state law or foreign law.

        14.    Without affecting the finality of this Judgment in any way, the Court hereby retains

continuing jurisdiction over: (a) implementation of the Settlement; and (b) all Settling Parties for

the purpose of construing, enforcing, and administering the Stipulation and this Judgment,

including, if necessary, setting aside and vacating this Judgment, on motion of a Settling Party, to

the extent consistent with and in accordance with the Stipulation if the Effective Date fails to occur

 in ac. pordance with the Stipulation dL-J
                                     1
                                           0)     cfe  4-"r-Y'-:,._ . . . ~   k  c---._  ~ lkffe~
{'(.-e.__.l, ~ ~ t " f - ;:)    -rr?-f   A..~ ~                        (}    -
           Ll. This Judgmffut is a 'final, appealable judgment and should be entered forthwith by
the Clerk in accordance with Federal Rule of Civil Procedure 58.

       IT IS SO ORDERED.

DATED:




                                                  6
       Case 1:15-mc-00040-AKH Document 1303 Filed 01/14/20 Page 4 of 10




                                  CERTIFICATE OF SERVICE

         hereby certify under penalty of perjury that on January 14, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM /ECF participants indicated on the attached Manual Notice List.

                                                   s/ Debra J. Wyman
                                                   DEBRA J. WYMAN

                                                   ROBBINS GELLER RUDMAN
                                                     &DOWDLLP
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
                                                   Telephone: 619/231-105 8
                                                   619/231-7423 (fax)

                                                   E-mail: debraw@ rgrdlaw.com
